Opinion by
Rhodes, P. J.,
This is an unemployment compensation case in which claimant has appealed from the denial of benefits by the Unemployment Compensation Board of Review. Iler application was disallowed by the Bureau of Employment Security, the referee, and the Board of Review for the reason that she voluntarily terminated her employment and was therefore disqualified from receiving benefits under the provisions of section 402-(b)(1) of the Unemployment Compensation Law, 43 PS §802(b) (1).
Appellant was last employed by the Martinsburg Shoe Company, Martinsburg, Pennsylvania, where she had worked for seven and a half years. Her last day of work was January 19, 1961. On January 6, 1961, she gave two weeks’ notice that she was terminating her employment because of dissatisfaction with another employe. On January 16, 1961, appellant at*549tempted to retract her notice of termination, but it was not accepted by her employer because arrangements had been made for her replacement. There was testimony to the effect that another employe was being trained for that particular job after appellant gave notice that she was quitting.
The board found that under the circumstances appellant’s separation was voluntary and without cause of a necessitous and compelling nature, and that she was accordingly disqualified from receiving benefits Tinder the provisions of the Law. Cunningham Unemployment Compensation Case, 193 Pa. Superior Ct. 172, 164 A. 2d 29.
The findings of fact made by the board are supported by the evidence and are conclusive. Progress Manufacturing Company, Inc., v. Unemployment Compensation Board of Review, 406 Pa. 163, 176 A. 2d 632.
It is significant that appellant, having given two weeks’ notice to quit, set in motion the process whereby arrangements were made for her replacement. Wc have recently held that a resignation voluntarily sub mitted could, under the circumstances, be relied upon by the employer notwithstanding a belated attempt to withdraw by the employe. Dykan Unemployment Compensation Case, 197 Pa. Superior Ct. 153, 177 A. 2d 160.
It is apparent from the record that appellant gave the two weeks’ notice because of her dissatisfaction with another employe, and that her resignation was accepted and acted upon. The conclusion of the board was in conformity with the facts found.
The decision of the board is affirmed.